DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on March 23, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been amended; and claims 2, 15-18, and 22 are canceled.  Accordingly, claims 1, 3-14, and 19-21 are pending in this application, with an action on the merits to follow regarding claims 1, 3-14, and 19-21.
Because of the applicant's amendment, the following in the office action filed December 28, 2020, are hereby withdrawn:
Objections to the specification;
Claim rejections under 35 USC 112(a);
Claim rejections under 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 9, 11, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohatsu (US 2016/0345666) in view of Lee (US 2009/0113767).
	Regarding claim 1, Kohatsu discloses an item of footwear comprising: a sole (200 plus outsole which can be below the lower surface of 200 as disclosed in para. 0033) having a layer of material (200) defining a frontal/toe region, a mid-foot region and a heel region (see annotated Fig. 1), wherein the layer of material has a first major surface for facing a foot of a wearer (152) and a second major surface opposite the first major surface (154); and a securing means for securing the item of footwear to the foot of the wearer such that a first surface of the sole is configured to contact the foot (upper disclosed in para. 0030, Examiner notes “securing means” has been interpreted under 35 USC 112(f) and is equivalent to Applicant’s securing means disclosed on p. 2, lines 6-10 where the securing means is a strap or an upper), wherein: the layer of material has a uniform composition in each of the frontal/toe region, the mid-foot region and the heel region (as the material of 200 is not disclosed as being made of different compositions then in is a single composition throughout, see para. 0080 for specific materials, see para. 0038 which discloses that the variance in the material is caused by voids and not the composition of the material, and therefore the material can be considered to have uniform composition); the frontal/toe region has formed therein a plurality of cavities (150 in toe region, see annotated Fig. 2); and the mid-foot region has formed therein a plurality of cavities (150 in midfoot region, see annotated Fig. 2), 
	The embodiment of Fig. 2 of Kohatsu does not expressly disclose an average density of the frontal/toe region is less than an average density of the heel region, an average density of the mid-foot region is less than the average density of the heel region, and wherein the heel region is solid and devoid of cavities therein.
	A further embodiment of Kohatsu teaches an average density of the frontal/toe region is less than an average density of the heel region, an average density of the mid-foot region is less than the average density of the heel region (see para. 0091, lines 9-13 where larger apertures can be located in the midfoot and forefoot regions thereby created an average density that is lower than that of the heel region).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to create a sole layer with lower average density in the midfoot and toe regions of the first embodiment of Kohatsu as taught by a further embodiment of Kohatsu in order to “to provide special cushioning in areas or regions of the sole member that typically experience more force or pressure 
The modified item of footwear of Kohatsu does not expressly disclose wherein the heel region is solid and devoid of cavities therein.
Lee teaches a sole with a layer of material (100/200/300) with a plurality of cavities (170, see para. 0052 where 170 may be empty) wherein the heel region (see annotated Fig. 2) is solid and devoid of cavities therein (as can be seen in Figs. 1 and 2, when joined, the heel region is solid and without any cavities).
Kohatsu and Lee teach analogous inventions in footwear soles having unfilled cavities.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the heel region of the sole of Kohatsu to be solid as taught by Lee in order to better suit the sole to a particular wearer such as one who does not apply plantar pressure in the heel area of the foot during a particular activity such as walking or running and provide a “best-fit” for a specific user (para. 0069 of Kohatsu).
Regarding claim 3, the modified item of footwear of Kohatsu discloses all the limitations of claim 1, but does not expressly disclose wherein the average density of the frontal/toe region is greater than the average density of the mid-foot region.  However, Kohatsu further teaches soles for footwear with apertures (150) in the midsole layer (200) wherein the size (see para. 0044) and distribution (see para. 0040) of the cavities can be varied per person (see para. 0060-0071) and therefore an embodiment 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the average density of the mid-foot region less than the average density of the toe region of the modified item of footwear of Kohatsu as taught by Kohatsu “in order to enhance its cushioning characteristics… degree of fit, flexibility, cushioning, responsiveness, comfort, resilience, shock absorption, elasticity, and or stability” (para. 0037 of Kohatsu) and provide a “best-fit” for a specific user (para. 0069 of Kohatsu).
Regarding claim 9, the modified item of footwear of Kohatsu discloses wherein the cavities (150 of Kohatsu) are cylindrical (as can be seen in Fig. 3 of Kohatsu).
Regarding claim 10, the modified item of footwear of Kohatsu discloses wherein the plurality of cavities (150 of Kohatsu) in the frontal/toe and mid-foot region have domed ends (as can be seen in Fig. 3 of Kohatsu).
Regarding claim 11, the modified item of footwear of Kohatsu discloses wherein the plurality of cavities in the frontal/toe and mid-foot region (cavities 150 of Kohatsu) extend to openings on the second major surface (154 of Kohatsu) of the layer (200 of Kohatsu) (as can be seen in Figs. 2-3 of Kohatsu).
Regarding claim 13, the modified item of footwear of Kohatsu discloses all the limitations of claim 1, but does not expressly disclose wherein the plurality of cavities in the frontal/toe region have smaller widths than the plurality of cavities in the mid-foot region.  However, Kohatsu further teaches soles for footwear with apertures (150) in the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make cavities in the toe region with a smaller width than the cavities in the midfoot region of the modified item of footwear Kohatsu as taught by Kohatsu “in order to enhance its cushioning characteristics… degree of fit, flexibility, cushioning, responsiveness, comfort, resilience, shock absorption, elasticity, and or stability” (para. 0037 of Kohatsu) and provide a “best-fit” for a specific user (para. 0069 of Kohatsu).
Regarding claim 14, the modified item of footwear of Kohatsu discloses all the limitations of claim 1, but does not expressly disclose wherein the plurality of cavities in the frontal/toe and mid-foot region are distributed in an irregular manner.  However, Kohatsu further teaches “the apertures may have sizes that are irregular with respect to one another, such that no appreciable pattern is formed” (see para. 0099 of Kohatsu) and therefore at least one embodiment exists wherein the plurality of cavities in the frontal/toe and mid-foot region are distributed in an irregular manner. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make cavities in the midfoot and toe region distributed in an irregular manner in the item of footwear Kohatsu as taught by Kohatsu “in order to enhance its cushioning characteristics… degree of fit, flexibility, cushioning, responsiveness, comfort, resilience, shock absorption, elasticity, and or stability” (para. 0037 of Kohatsu) and provide a “best-fit” for a specific user (para. 0069 of Kohatsu).
.

Claims 4-5, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Kohatsu and Lee as applied to claim 1 above, and further in view of Sullivan (US 2012/0180336).
	Regarding claims 4-5, the modified item of footwear of Kohatsu discloses all the limitations of claim 1, and teaches that the sizes of the apertures can vary (see para. 0044), but does not expressly disclose wherein the plurality of cavities in the frontal/toe and mid-foot region have widths that do not exceed 25mm, and wherein the cavities have widths that are at least 10mm.
	Sullivan teaches soles (200) having a layer (210) with a plurality of cavities (230), wherein the cavities have widths that do not exceed 25mm and widths that are at least 10mm (see para. 0062 where the maximum cross sectional area can be 100mm2 which 
Kohatsu (as modified by Lee) and Sullivan teach analogous inventions in the field of sole layers with apertures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the cavities of Kohatsu greater than 10 mm and less than 25mm in width as taught by Sullivan in order “to provide relatively greater cushioning and bendability within at least one of a metatarsus portion and a calcaneus portion of the sole body” (see Abstract of Sullivan).  Further, the width of the cavities is a results effective variable with the results being the cushioning and bendability of the midsole and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.  
	Regarding claim 7, the modified item of footwear of Kohatsu discloses all the limitations of claim 1, but does not expressly disclose wherein the plurality of cavities in the frontal/toe and mid-foot region have depths are at least 12mm.
	Sullivan teaches soles (200) having a layer (210) with a plurality of cavities (230), wherein the cavities have depths that are at least 12mm (see para. 0067 where the cavities can be 15 mm).
Kohatsu (as modified by Lee) and Sullivan teach analogous inventions in the field of midsoles with apertures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the cavities of the modified item of footwear of Kohatsu at least 12 mm in depth as taught by Sullivan in order “to provide relatively greater cushioning and bendability 
	Regarding claim 20, the modified item of footwear of Kohatsu discloses all the limitations of claim 1, but is silent to wherein the layer comprises or is formed from EVA.
	Sullivan teaches soles (200) having a layer (210), wherein the layer comprises or is formed of ethylene vinyl acetate (EVA) (see para. 0057).
Kohatsu (as modified by Lee) and Sullivan teach analogous inventions in the field of midsoles with apertures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the layer of the modified item of footwear of Kohatsu of EVA as taught by Sullivan in order to use a material the provides cushioning (see para. 0057 of Sullivan) and is shock absorption thereby improving comfort to the wearer and as the material of the sole “can be selected to enhance the overall flexibility, fit and stability of the article” (para. 0080 of Kohatsu). Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. 

Claims 6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Kohatsu and Lee as applied to claim 1 above, and further in view of Klagmann (US 4494322).

Klagmann teaches a sole with apertures wherein the plurality of cavities in the frontal/toe and mid-foot region (cavities 13/14) have depths that do not exceed 25mm (see col. 2, lines 8-10 where the layer can be 17 mm thick for example and in such a case, the cavities that are blind holes must be less than 17 mm deep).
Kohatsu (as modified by Lee) and Klagmann teach analogous inventions in the field of sole layers with apertures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the plurality of cavities of the modified item of footwear of Kohatsu as taught by Klagmann as “the lengths of the apertures may be selected to provide specific cushioning characteristics” (para. 0096 of Kohatsu) and therefore “tune properties of the sole member for specific types of physical or personal characteristics, and/or athletic activities, and to provide a particular local cushioning characteristic” (para. 0078 of Kohatsu). Further, the length of the cavities is a results effective variable with the results being the cushioning characteristics of the midsole and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.  
Regarding claim 8, the modified item of footwear of Kohatsu teaches all the limitations of claim 1 and discloses “cushioning elements may include any contours, and 
Klagmann teaches a sole with aperture wherein a portion of the layer (12) between the first major surface and the second major surface this is devoid of a plurality of cavities has a minimum thickness of at least 5mm (as the thickness of at least the mid-foot region is at least 17 mm, see col. 2, lines 8-10 where the layer can be 17 mm thick for example in an area where there are no cavities).
Kohatsu (as modified by Lee) and Klagmann teach analogous inventions in the field of sole layers with apertures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the layer of material of the sole of the modified item of footwear of Kohatsu at least 5mm thick, as taught by Klagmann in order to provide enough impact attenuation to ground reaction forces so that the foot has enough cushioning to be comfortable during walking, running, or other ambulatory activities. Further, the thickness of the layer of material is a results effective variable with the results being the level of impact attenuation of the midsole and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.  
	Regarding claim 12, the modified item of footwear of Kohatsu discloses wherein an outsole (see para. 0033 of Kohatsu) is provided on the second major surface (154 of Kohatsu) of the layer (200), but does not expressly disclose wherein the outsole closes the openings in the layer.

Kohatsu (as modified by Lee) and Klagmann teach analogous inventions in the field of sole layers with apertures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outsole of the modified item of footwear of Kohatsu over the openings of the cavities, as taught by Klagmann in order to prevent dirt and debris from entering the layer of material of the sole and unwantedly changing the cushioning characteristics.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Kohatsu, Lee, and Klagmann, as applied to claims 1 and 12 above, and further in view of Sullivan.
Regarding claim 21, the modified item of footwear of Kohatsu discloses all the limitations of claims 1 and 12, but does not expressly disclose wherein the outsole comprises or is formed of rubber.
Sullivan teaches soles (200) with a midsole (210) and an outsole (220) wherein the outsole comprises or is formed of rubber (see para. 0057).
Kohatsu (as modified by Lee and Klagmann) and Sullivan teach analogous inventions in the field of sole layers with apertures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the outsole of the modified item of footwear of Kohatsu of rubber as taught by Sullivan in order to use a material that can be resistant to wear (see para. 0057 of Sullivan).  Further, it has been held to be within the general skill of a 

    PNG
    media_image1.png
    406
    724
    media_image1.png
    Greyscale

Annotated Fig. 2 (Kohatsu)

    PNG
    media_image2.png
    426
    750
    media_image2.png
    Greyscale

Annotated Fig. 2 (Lee)

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of claim 1, Applicant first argues Kohatsu teaches away from a heel region devoid of cavities as Kohatsu “expressly and explicitly teaches the person skilling in the art that they must provide apertures in every region of the sole, including the heel region….  Instead, the disclosure of the '666 publication is expressly that if the person skilled in the art were to modify '666 publication they would introduce larger more numerous apertures in the heel region rather than removing the apertures (see paragraph [0091] of the '666 publication)” (see Remarks, p. 6, 3rd para. under section C).   Examiner respectfully disagrees.  While Kohatsu does not expressly disclose that the heel region may be devoid of cavities, Kohatsu does not disclose that the heel region must have apertures as opined by Applicant.   Para. 0091 of Kohatsu does disclose that apertures may be bigger or increase in number in the heel region, para. 0091 also discloses that on other embodiments, larger apertures may be disposed in the midfoot and forefoot regions.  Such a disclosure does not lead to the conclusion that there must be apertures in the heel region.
Regarding the 35 USC 103 rejection of claim 1, Applicant further argues that the “two disclosures [Kohatsu and Lee] are incompatible” (Remarks, p. 7, 1st full para.) because Lee teaches that no holes are provided in the forefoot region while Kohatsu teaches holes in the forefoot region, and that the two soles are designed for different purposes.  Such an argument amounts to an argument of nonanalogous art.  Examiner notes it has been held that a prior art reference must either be in the field of applicant’s In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Kohatsu and Lee are analogous to the claimed invention as each teach altering the characteristics of a sole through providing apertures in the sole.  
Regarding the 35 USC 103 rejection of claim 1, Applicant further argues “there is no motivation in either reference to modify the sole of the footwear to provide the unique sole design that is claimed in claim 1” (Remarks, p. 7, last sentence of the 1st full para.).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, has provided motivation for such a combination directly from Kohatsu where, “in order to better suit the sole to a particular wearer such as one who does not apply plantar pressure in the heel area of the foot during a particular activity such as walking or running and provide a “best-fit” for a specific user (para. 0069 of Kohatsu).”  As such has established motivation for the modification in the references themselves or in the knowledge generally available to one of ordinary skill in the art and is therefore proper.


Regarding the 35 USC 103 rejection of claim 1, Applicant further argues that by modifying Kohatsu with Lee, “they would necessarily introduce neither or both of the sole heel and toe regions of the ‘767 [Lee] publication” (Remarks, p. 8, lines 2-3) and “it is necessary to look at the purposes of the holes disclosed in the metatarsal region of the ‘767 [Lee] publication” (Remarks, p. 8, 1st full para.).  Examiner respectfully disagrees and respectfully reminds Application that Lee is used as a teaching reference to modify the sole of Kohatsu to show a heel region can be devoid of apertures for the purpose as provided by Kohatsu to provide best fit for a particular user.  The additional features of Lee have not been relied upon by Examiner and do not obviate modifying Kohatsu to have the claimed structure.
Regarding the 35 USC 103 rejection of claim 3, Applicant argues that Examiner makes the assertion that it in Kohatsu, it is possible that the average density of the frontal/toe region is greater than the average density of the mid-foot region “without any support or evidence from the prior art” (Remarks, p. 10, line 1).  Examiner respectfully disagrees.  As the sole has apertures that can be varied in size and distribution as disclosed in at least para. 0044, 0040, and 0060-0071 of Kohatsu), Examiner has explained that such a limitation is obvious “in order to enhance its cushioning characteristics… degree of fit, flexibility, cushioning, responsiveness, comfort, resilience, shock absorption, elasticity, and or stability” (para. 0037 of Kohatsu) and provide a “best-fit” for a specific user (para. 0069 of Kohatsu).
Regarding the 35 USC 103 rejection of claim 13, Applicant argues Examiner assumes one having skill in the art would modify Kohatsu to have cavities in the st full para.).  Examiner respectfully disagrees.  As the sole has apertures that can be varied in size and distribution as disclosed in at least para. 0044, 0040, and 0060-0071 of Kohatsu), Examiner has explained that such a limitation is obvious “in order to enhance its cushioning characteristics… degree of fit, flexibility, cushioning, responsiveness, comfort, resilience, shock absorption, elasticity, and or stability” (para. 0037 of Kohatsu) and provide a “best-fit” for a specific user (para. 0069 of Kohatsu).
Regarding the 35 USC 103 rejection of claims 4-5, 7, and 20, Applicant argues that Sullivan discloses aperture in the heel region and therefore does not read on the claimed limitations.  Examiner respectfully disagrees, while the heel region of Sullivan does have apertures, Sullivan was not used as the primary reference and was used as a teaching reference to teach the size of the claimed cavities and the material of the sole.  Therefore, Applicant appears to be attaching the references individually.  Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As such, in the modified sole of Kohatsu, the heel region is still devoid of apertures/cavities as Sullivan has only be used to teach the size of the claimed cavities and the material of the sole.
Regarding the 35 USC 103 rejection of claims 6, 8, and 12, Applicant argues that Klagmann discloses apertures in the heel region and therefore does not read on the claimed limitations.  Examiner respectfully disagrees, while the heel region of Klagmann In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As such, in the modified sole of Kohatsu, the heel region is still devoid of apertures/cavities as Klagmann has only be used to teach the depth of the claimed cavities.
Regarding the 35 USC 103 rejection of claim 21, Applicant argues that several of the references show apertures/cavities in the heel region and therefore do not read on the claimed invention similar to Applicant’s previous arguments.  Such arguments are not persuasive for the same reasons in Examiner’s responses above.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claim 1 is not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of claims 9-11, 14, and 19 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732